Exhibit 10.1

 

* * – CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

 

2009 PFIZER EQUINE PRODUCTS MARKETING AGREEMENT

 

This Agreement dated and effective as of January 1, 2009 is made by and between
Pfizer Inc., 235 East 42nd Street, New York, New York 10017 (hereinafter,
“PFIZER”) and MWI Veterinary Supply Co., 651 South Stratford Drive, Suite 100,
Meridian, ID 83642 (hereinafter, “MWI”).

 

1.                                       PFIZER hereby appoints MWI, and MWI
hereby accepts appointment, as a contract distributor for PFIZER Products set
forth on Exhibit A (the “Products”), to purchase from PFIZER and to resell for
MWI’s own account as a distributor, subject to the following terms and
conditions.

 

2.                                       MWI recognizes and agrees to the
following:

(a)                                  PFIZER has elected to work with a select
group of distributors that are committed to maximizing the sale of the Products
and to working closely with PFIZER to identify market opportunities for both
companies. The intent of this Agreement is to attain that goal;

(b)                                 PFIZER intends to utilize this group of
distributors to sell the Products to customers below them in the distribution
chain and that PFIZER has, and may in the future, run promotions and other
activities that would be seriously prejudiced if MWI resells the Products to
other PFIZER contract distributors, non-employee agents or through brokers.

 

3.                                       Accordingly, MWI shall:

(a)                                  use its reasonable best efforts to sell the
Products by focusing its primary effort at reselling to veterinarians, OTC
retailers, and horse owners;

(b)                                 maintain a full-time outside and inside
sales force that will personally and actively solicit sales of the Products and
pay such sales representatives reasonable commission as MWI deems appropriate in
its sole discretion;

(c)                                  store and handle its inventory of Products
under conditions that will ensure that such Products retain their potency,
purity, quality, and identity;

(d)                                 MWI will provide PDA/EDI with sales out data
on each PFIZER sku MWI sells. MWI will provide to Covansys its Health Industry
Number, Customer Health Industry Number, PFIZER product number, transaction
date, ship to zip code, number of units and price with respect to each sale of
product, and unit inventories on each PFIZER sku that MWI sells. This
information should be sent to Covansys. Sales out data shall be provided to
Covansys within /**/ of the date of each invoice. MWI will use its best efforts
to insure sales out data integrity and timeliness;

(e)                                  set its resale prices for the Products
independently and at its sole discretion;

(f)                                    cooperate fully with PFIZER by actively
participating in such strategy sessions as PFIZER reasonably may require, for
the purpose of developing programs to increase use of the Products; and to
cooperate fully with PFIZER in implementing all promotions and sales campaigns
for the Products;

(g)                                 allow PFIZER’s representatives to attend and
actively participate in meetings of MWI’s sales representatives;

(h)                                 MWI agrees that credit limits established by
PFIZER shall be subject to change by PFIZER in its sole discretion and that no
shipments will be made to MWI in excess of the established credit limits;

(i)                                     take no action, whether or not
identified above, that would harm the goodwill

 

--------------------------------------------------------------------------------


 

or name of PFIZER, or damage the interests of PFIZER or the Products, other than
where supported by sound factual evidence. For purposes of this Agreement
“Goodwill” shall mean the marketplace advantage of customer patronage and
loyalty developed with continuous business under the same name over a period of
time.

(j)                                     MWI shall immediately notify PFIZER in
the event MWI obtains information indicating that any of the Products may have
to be recalled either by virtue of applicable law or regulation or good business
judgment. PFIZER shall control all efforts necessary to conduct any such recall.
MWI shall cooperate with PFIZER and MWI agrees to maintain adequate records to
conduct such recall, including the name, address and Product purchases of all
purchasers of PFIZER Products.

(k)                                  MWI may make use of the custom marketing
program funding provided for in Exhibit E hereto.

(l)                                     Make payment to PFIZER /**/; and

(m)                               Provide to PFIZER by the close of business on
the last business day of each PFIZER Accounting Period (as set forth in
Exhibit G hereto) an inventory report covering all inventory purchased from
PFIZER and setting forth in dollars at MWI’s acquisition cost from PFIZER the
amount of inventory by species. MWI agrees that PFIZER shall have the right to
audit inventory in the possession of MWI to confirm compliance with this
paragraph 3 (m) and to confirm the accuracy of the data contained in the report.

 

4.                                       PFIZER shall:

(a)                                  sell the Products to MWI at the prices in
effect in the then current published PFIZER Animal Health Products Distributor
Price List (hereinafter, “Price List”). PFIZER also shall permit MWI to
participate in the distributor incentive programs offered by PFIZER, in
accordance with the terms of such programs. PFIZER shall have the unrestricted
right to revise the prices, terms and conditions of the Price List, and to add
or delete Products or package sizes, without advance notice to MWI, and the
revisions shall be effective on all orders submitted after the effective date of
the price revisions. In all cases of orders received for other than immediate
shipment, the price for the Products shall be that in effect at the time of
shipment. PFIZER agrees to give MWI /**/ advance notice of price increases;

(b)                                 compensate MWI in accordance with Exhibits
B, D and E hereto. In the event that one Agreement holder acquires or combines
with another Agreement holder, the purchase objectives will be adjusted
accordingly for the purpose of determining incentives earned; and

(c)                                  allow MWI credit on prepaid returns in
accordance with PFIZER’s Outdated Products Policy which is in effect at the
time;

(d)                                 Agreement holders with more than one
location must combine purchases of all locations to determine attainment level
for incentives. In the event that one Agreement holder acquires or combines with
another Agreement holder, the purchase objectives will be adjusted accordingly
for the purpose of determining incentives earned.

(e)                                  Direct purchase from PFIZER will be used to
determine the level of purchases achieved. Any discrepancies must be documented
by the Marketing Agreement holder using copies of PFIZER invoices.

 

5.                                       All purchases by MWI pursuant to this
Agreement shall be in accordance with the terms of PFIZER’s Pricing and Shipping
Policies, as may be amended by PFIZER from time to time. Unless the parties
agree otherwise, shipments shall be made to either MWI’s central warehouse point
or to branch offices at MWI’s direction.

 

2

--------------------------------------------------------------------------------


 

6.                                       MWI shall not be provided with any
rebate, discount or other compensation for Products handled under this Agreement
unless specifically set forth herein. MWI will NOT be eligible to collect an RSA
or Performance Payment on any lateral sales to other PFIZER contract
distributors or to an unauthorized Pfizer distributor. (It is MWI’s obligation
to confirm with Pfizer, prior to making a sale, as to whether a distributor is a
PFIZER contract distributor or an unauthorized distributor.) Nor shall MWI be
eligible to collect an RSA or Performance Payment on sales made through brokers
or non-employee agents.

 

7.                                       The following standard conditions shall
apply to all sales under this Agreement:

(a)                                  MWI shall cooperate fully with PFIZER in
participating fully in the Animal Health Institute Electronic Data Interchange
(“AHI EDI”) for the reporting of sales and inventory data on a daily basis. The
data to be reported shall be as described in the AHI EDI Transaction sets.

(b)                                 all orders are subject to acceptance by
PFIZER’s New York Headquarters. Title to the goods shall pass to MWI once they
have been properly delivered to the address designated by MWI. Products
requiring temperature control will be shipped F.O.B. destination;

(c)                                  any tax or other charge upon the sale
and/or shipment of the goods now or hereafter imposed by federal, state or
municipal authorities shall be paid by MWI. In the event that the price of any
article includes transportation charges, any increase or decrease in
transportation charges shall be for MWI’s account;

(d)                                 EXCEPT AS SET FORTH IN THIS AGREEMENT, OR IN
THE LABELING OF THE PRODUCTS SOLD HEREUNDER, PFIZER MAKES NO EXPRESS OR IMPLIED
WARRANTIES WITH RESPECT TO THE PRODUCTS;

(e)                                  PFIZER shall defend and indemnify MWI from
all claims resulting from any breach by PFIZER of the warranties set forth in
this paragraph 6, and specifically any claim that the Products, as sold by
PFIZER, were defective. In the event PFIZER is found by any court of competent
jurisdiction to be liable for any claim based in products liability, then PFIZER
shall reimburse MWI’s reasonable legal fees incurred in the course of
cooperating with PFIZER’s defense. To be covered by this defense and indemnity,
MWI must: promptly notify PFIZER of any such claim; allow PFIZER to fully
control the defense and/or resolution of the claim; and cooperate fully with
PFIZER in the matter. This defense, indemnity and payment for legal fees shall
not apply to claims alleging: MWI alteration, negligent handling or improper
storage of the Products; sale of outdated Products; sale or recommendation of
the Products for uses or in a manner not set forth in the labeling supplied by
PFIZER; or sale of the Products after receipt of notice from PFIZER that such
sales should be halted;

(f)                                    in no event shall PFIZER be liable to MWI
for special, collateral, incidental, or consequential damages in connection with
or arising out of the purchase, resale, or use of the Products. Except as
provided under subparagraph 6(e), above, total damages recoverable against
PFIZER by MWI shall be exclusively limited to the purchase price of the Products
with respect to which damages are claimed;

(g)                                 failure of PFIZER to make or of MWI to take,
when due, any delivery (or portion thereof) pursuant to an order hereunder, if
occasioned by any circumstance or condition beyond the control of the party so
failing, shall not subject the failing party to any liability to the other and,
at the option of either party, that order or portion thereof not delivered may
be canceled;

(h)                                 acceptance of MWI’s order by PFIZER is
expressly made conditional upon MWI’s acceptance of the conditions of sale as
set forth herein, and the prices, terms and conditions of the Price List then in
effect, notwithstanding acknowledgment or receipt of MWI’s purchase order
containing additional or different provisions, or conflicting oral
representations by any agent of PFIZER.

 

3

--------------------------------------------------------------------------------


 

8.                                       MWI and PFIZER agree that, under the
specific circumstances delineated herein, PFIZER, at PFIZER’s sole discretion
may recoup the sums outstanding to it from MWI against those sums which may
become due from PFIZER to MWI, in that the obligations arise from mutual
transactions. The specific circumstances which will enable PFIZER to initiate
recoupment are:

(a)                                  MWI becomes insolvent which shall be
defined as:

(i)    the sum of MWI’s debts is greater than all of MWI’s property (“Balance
Sheet Test”); or

(ii)   MWI is generally not paying its debts as they come due; or

(iii)  MWI has failed to act in good faith for a period in excess of six months
to resolve any outstanding invoice or purchase order issues or reconciliations.

(b)                                 MWI commences a liquidation of its
operations by means of a sale of its assets in their entirety or piecemeal; or

(c)                                  MWI ceases its business operations whether
or not such cessation is voluntary or involuntary; or

(d)                                 MWI files a proceeding pursuant to the U.S.
Bankruptcy Code or any state court proceeding, including an Assignment for the
Benefit of Creditors.

 

9.                                       MWI shall distribute PFIZER products
only under the labeling provided by PFIZER; prescribe, recommend, suggest, and
advertise each product for use only under the conditions stated in the labeling
provided by PFIZER; and observe all federal, state, and local laws governing the
distribution of animal drugs. In the case of Products bearing the legend,
“CAUTION: FEDERAL LAW RESTRICTS THIS DRUG TO USE BY OR ON THE ORDER OF A
LICENSED VETERINARIAN,” or any similar legend, sell such Products only to or on
the order of a licensed veterinarian for use in the course of his or her
professional practice or to another person or entity regularly and lawfully
engaged in the use, distribution or dispensing of such legend drugs.

 

10.                                 Nothing in this Agreement shall be deemed to
limit PFIZER’s ability to sell any product at any time to any other customer any
other party.

 

11.                                 MWI and PFIZER acknowledge that in the
performance of their duties hereunder MWI and PFIZER may obtain access to
“Confidential Information” (as defined below) of each other. MWI and PFIZER
agree that during the term of this Agreement and for a period of three (3) years
after the termination of this Agreement, unless specifically permitted in
writing by the other party, which permission shall not be unreasonably withheld,
especially with the sale of all or a substantial portion of MWI’s business, to
(a) retain in confidence and not disclose to any third party and (b) use only
for the purpose of carrying out their duties hereunder, any such Confidential
Information. As used herein the term “Confidential Information” means any
information, or data, whether of a business or scientific nature and whether in
written, oral or tangible form, relating to PFIZER’s and MWI’s business or
potential business or its research and development activities, not generally
available to or known to the public, and not otherwise known to the receiving
party, that is disclosed to or learned by the other party pursuant hereto.
“Confidential Information” does not mean or include any information: (a) which
is, at the time of disclosure, available to the general public; or (b) which
following disclosure becomes available to the general public through no fault of
the recipient; or (c) which recipient can demonstrate was in its possession
before receipt; or (d) which is disclosed to recipient without restriction on
disclosure. Upon completion of the work provided for hereunder or other
termination of this Agreement

 

4

--------------------------------------------------------------------------------


 

each party will return to the other party any documents, or copies thereof, or
any product samples, containing or constituting Confidential Information
disclosed to or generated by either party in connection with this Agreement.

 

12.                                 This Agreement shall be effective as of the
date first written above and shall continue in force until December 31, 2009.
Either party may terminate this Agreement prior to the expiration date (i) with
or without cause, upon thirty (30) days written notice to the other party, or
(ii) immediately upon written notice, in the event of a material breach by the
other party.

 

13.                                 This Agreement shall be governed by the laws
of the State of New York applicable to contracts to be fully performed therein.
This Agreement is not assignable without the express written consent of PFIZER,
and may be modified or amended only in writing signed by the party to be bound.

 

14.                                 This Agreement and documents referred to
herein embody the entire understanding between the parties hereto, will
supersede prior agreements relating to the Products, and may be modified only in
writing and signed by the parties to be bound. No activities conducted pursuant
to this Agreement or related thereto, including but not limited to the future
planning activities of the parties, shall be deemed to give rise to any
obligations on the part of either party other than as expressly provided for
herein.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement.

 

 

MWI Veterinary Supply Co.

 

Pfizer Inc

 

 

 

BY:

/s/ Jim Cleary

 

BY:

/s/ Clinton A. Lewis, Jr.

 

 

 

 

Clinton A. Lewis, Jr.

Print Name:

Jim Cleary

 

 

President, U.S. Operations

 

 

 

 

Pfizer Animal Health

Title:

President

 

 

 

 

 

 

Date:

Dec. 31, 2008

 

Date:

1/09/09

 

5

--------------------------------------------------------------------------------